Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3, 4, 6-8, 10, 11, 13-18, 20, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the arguments on 4/12/2021, page 9, are persuasive. Specifically while Zimmer (US 2010/0262743) in view of Casano (US 6,571,206) teach a method of handling SMIs in an SMM as previously rejected (see Final Rejection on 1/15/2020) they do not specifically teach holding the second core in a loop with SMM entry code while in a spin-lock and waiting for the SMI handling to be free. While spin-lock handling mechanisms are known in the art, e.g US 2002/0083252 [0019], including them in an SMM setup appears novel. More specifically, even when considering obviousness as SMM/SMI and spin-locks are known, the prior art would not teach or make obvious holding the second core in the SMM entry loop and would, most likely, prohibit entry into the SMM entirely. There is no motivation to combine prior art in the way claimed and any potential motivation would be purely hindsight reasoning. Accordingly and in view of the rest of the limitation in the claim, claim 1 is allowable. Claims 8 and 15 contain similar limitations. The rest of the claims depend on claims 1, 8, or 15 and are thus allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William B Partridge/Primary Examiner, Art Unit 2183